 THE WOODSTOCK MANUFACTURING CO., INC.389ant claims manager.The line adjusters work in the office, special-izing in handling claims in one or more related insurance lines.Theadjusters spend at least 4 days per week outside the office investigat-ing claims and interviewing witnesses.Adjusters consult with lineadjusters on matters assigned to the adjusters for investigation andare required to follow the course of action suggested by the line ad-justers.The claims manager relies on the recommendations made tohim by the line adjusters concerning the work of the adjusters.Fur-ther, the Employer agreed in the prior proceeding that the line ad-justers were supervisors.Under the circumstances, we find that theline adjusters responsibly direct the adjusters in theirassignments,and make effective recommendations concerning their status.Weshall therefore exclude the line adjusters as supervisors.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All adjusters and resident adjusters employed in the Employer'sBoston, Massachusetts, branch office, covering offices located in Boston,Lynn, Lawrence, Lowell, Fall River, and New Bedford,Massa-chusetts, excluding office clerical employees, all otheremployees, lineadjusters, and other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.The Woodstock Manufacturing Co., Inc.andLocal Union No.3043, United Brotherhood of Carpenters & Joiners of America,AFL-CIO,PetitionerCarolina Ladder Company,Inc., and The Woodstock Manufactur-ing Co.,Inc.andLocal Union No.3043,United Brotherhoodof Carpenters&Joiners of America, AFL-CIO,Petitioner.Cases Nos. 11-RC-836 and 11-RC-854.July 31,1956DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, separate hearings were held in these casesbefore Robert J. Wall and Robert Cohn, hearing officers.'The hear-1 Althoughthese caseswere heard separately, they are herebyconsolidated for purposesof decision because of common issues.We reject the contentionsrelatingto the Petitioner's showing of interest,as this is anadministrativematter whichis not litigable by the parties.Texas Construction MaterialCompany,114 NLRB 378. Moreover,we are satisfied that the Petitioner has an adequateshowing of interest amongemployeesin each of the units hereinafter found appropriate.116 NLRB No. 49. 390DECISIONSOF NATIONALLABOR RELATIONS' BOARDing officers' rulings made. at the, hearingsare freefrom prejudicial,error and are hereby affirmed.-Upon the entire record in these cases, the Board finds:1.Each of the Employers is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act .24.The Petitioner, alleging that Woodstock and Carolina LadderCompany, Inc., herein called Carolina, constitute a single employerwithin the meaning of the Act, seeks a single unit of production and,maintenance employees of both these corporations.However, thePetitioner expressed its willingness to participate in separate elec-tions among employees of each corporation, if the Board should directsuch elections.Woodstock and Carolina allege that each is a sepa-rate employer within the meaning of the Act, and in effect contendthat only separate units of the employees of each corporation areappropriate.The Petitioner and Woodstock also failto agree asto the unit placement of certain categories at Woodstock's plant, whichare discussed below.Woodstock, a South Carolina corporation, employs approximately168 employees at its plant at Charleston Heights, South Carolina,,where it is engaged in the manufacture of bread boxes and industrialboxes and returnable wooden containers, most of which are beveragecases.From about July 1, 1953, to June 1955, Carolina, also a SouthCarolina corporation, was engaged in the manufacture of step andextension ladders at a location in the Stark Industrial Area in Charles-ton County, South Carolina, about a half mile away from Wood-stock's plant.In about June 1955, Woodstock purchased the con-trolling interest in Carolina's stock.By February 8, 1956, all theofficers ofWoodstock had also become officers of Carolina, but Carolinaretained its own president and he did not become an officer of Wood-stock.In the meantime, about September 1955, Carolina rented spaceinWoodstock's plant and moved its stepladder operation and itsoffice clericals to that plant.'However, it still continued to use itslocation in the Stark area for the manufacture of extension ladders.At the time of the hearing in Case No. 11-RC-854, Carolina hadapproximately 19 production employees working under a productionz As Woodstock Manufacturing Co., Inc., the Employer in Case No.11-RC-836, herein-after calledWoodstock,declined to recognize the Petitioner at the hearing in this case,the fact that the petition did not allege a refusal to recognize is not, contrary to Wood-stock's contention,an obstacle to this proceeding.Advance Pattern Company,80 NLRB 29.3A rather large storage bin separates the production areas occupied by the twocorporations. THE WOODSTOCK MANUFACTURING CO., INC.391foreman.Of these employees, approximately 3 worked 2 or 3 days aweek at its location in the Stark area and the rest of the week withthe other employees at its location in the Woodstock plant.Carolinaalso had two office clericals, a bookkeeper-office manager and a secre-tary, who worked in a separate space in Woodstock's office.Caro-lina's bookkeeper handles Woodstock's payroll and keeps its person-nel records.He thus works for both corporations.Carolina pays hissalary one week and Woodstock pays it the next.Employees of both corporations are paid weekly, work the samehours,4 have the same lunch period, and use the same employee facili-ties.However, they punch separate time clocks and are separatelysupervised.Because of differences in skills,Woodstock's employeesdo not appear to be readily transferable to Carolina's operations.Carolina's employees could do ordinary laboring jobs for Woodstock,such as feeding materials into automatic machines, but could not betransferred to other Woodstock jobs without further training.Carolina's payroll checks are signed by machine with the signaturesof its president and its vice president, who is also the vice president,treasurer, and general manager of Woodstock.Carolina purchasescotton wood from Woodstock 5 for use in its ladders and, since aboutJanuary 1, 1954, Woodstock has been printing Carolina's name andthe model names on the ladders.Woodstock employs guards, andthey serve both concerns at their operations at the Woodstock plant.Carolina pays Woodstock for the printing, and the rent includes theguard service.Carolina files a separate tax return, apparently carries its own in-surance, has separate storage areas for its lumber and ladders, has itsown shipping facilities, its own truck and driver, and its own lifttrucks, and hires and discharges its own employees.Carolina's presi-dent does both the buying and selling for Carolina, and neither is donein conjunction with Woodstock.When Carolina's president is ab-sent on business, its bookkeeper-office manager is in charge of its op-erations.There is no coordination between the two corporationswith respect to vacation time or vacation pay.Carolina's presidenthas a completely free hand in formulating its policies and in operatingits plant.Under all the circumstances, and particularly in view of the con-tinuity of control of Carolina's business after the stock purchase asbefore, with respect to the purchasing of material, manufacturingand merchandising of the product, hire and discharge of employees,and control over the labor policy, we find that Woodstock and Caro-* Last summer,Woodstock's employees worked in two shifts;Carolina's employees havenever done so.6 This is the only item purchased by Carolina from this source. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDlina are each a separate employer within the meaning of Section 2(2) of the Acts No persuasive reason appears for finding appropri-ate a single unit of the employees of these two different employers.However, a separate unit of the employees of each employer is clearlyappropriate, and we so find.There remains for consideration the unit placement of the cate-gories atWoodstock's plant concerning which the Petitioner andWoodstock failed to agree.The shipping clerk and the expediter in the beverage case assem-bly department:Woodstock would include these employees.ThePetitioner, appears to contend that they should be excluded, prin-cipally, on the ground that they are paid in a different manner fromother employees.These employees perform the usual duties of theirclassifications.The record fails to disclose that either has or exer-cises any of the powers of a supervisor as set forth in Section 2(11) of the Act. In these circumstances, and as difference in mannerof payment alone is no reason for exclusion,' we include in theWoodstock unit both the shipping clerk and the expediter in the bev-erage case assembly department.The clerk in the planning room office :Woodstock would include thisemployee.The Petitioner would exclude him as an office clericalemployee.This clerk spends the greater part of his time in keepingrecords in the planning room office, which is located in the plant ata substantial distance from the front office, and the remainder inchecking on the status of orders in production areas.As he appearsto -be essentially a plant clerical employee, in accordance with ourusual policy, we include him in the production and maintenanceunit 8 for Woodstock employees.Upon the entire record in these cases, we find that the followingemployees of the Employers constitute separate units appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act, excluding from each unit office clerical em-ployees and all supervisors as defined in the Act :(a)All production and maintenance employees employed by TheWoodstock -Manufacturing Co., Inc., at its plant at CharlestonHeights, South Carolina, including the shipping clerk, the expediterin the beverage case assembly department, and the clerk in the plan-ning room office, but excluding, guards; and(b)All production and maintenance employees employed by Caro-lina Ladder Company, Inc., at its plants at Charleston Heights and-8 Of.Clark Concrete Construction Company,116 NLRB 321.7 Palmer Manufacturing Corporation,105 NLRB 812,and cases cited therein (foot-note 5).8National Cash Register Company,95 NLRB 27, 29. PERSONAL PRODUCTS CORPORATION393in the Stark Industrial Area in Charleston County, both in SouthCarolina.[Text of Direction of Elections omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in theconsideration of the above Decision and Direction of Elections.Personal Products CorporationandTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 13-RC-3761. July 31,1956SECOND SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn May 27,1954, the Board issued a Decision and Direction of Elec-tion, to be held at a time to be determined by the Regional Director.Thereafter, on August 9,1954, the Board amended the Direction to pro-vide that the election be held on or after August 25.The election,which was held on August 25,1954, showed that out of 112 valid votes,58 were cast for Petitioner (Textile Workers Union of America, CIO),53 for Intervenor (United Textile Workers of America, AFL), 1 forno union, and 17 were challenged, 8 by the Petitioner and 9 by theBoard.As the challenges were sufficient in number to affect the resultsof the election, the Regional Director made an investigation and filedhis report on objections and challenges on July 6, 1955.As to the 8challenges by Petitioner, he recommended that all 8 be overruled.Asto the remaining 9, the report divided these into 2 groups, the first deal-ing with a group of 3 mechanics,' the second with a group of 6alleged layoffs.2As to the first group, he recommended that the chal-lenge to 2 of the mechanics should be sustained and that the challengeto the remaining 1 be unresolved until the disposition of the then pend-ing unfair labor practice case.As to the six layoffs, he recommendedthat the challenges be overruled.The Employer excepted to theserecommendations.In its Supplemental Decision,' the Board adopted the recommenda-tion overruling the challenges made by Petitioner to eight ballots anddirected that these be opened and counted.As to the group of nine, theBoard postponed consideration of these ballots pending investigationof the complaint case.aWhiteside,Schlentz,and Hensley.2 Slepicki,Santarelli,Kasper,Kringas, Lewandowski, and Fryer.8114 NLRB 959.116 NLRB No. 47.